DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first waterproof layer" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 cites that “each of the first base film layer and the second base film layer further comprises a first waterproof layer,” such that there are two first waterproof layers. It is unclear which “first waterproof layer” is referred to by “the first waterproof layer.”
Claim 1 recites the limitation "the gap" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 cites that “a gap is defined between the transmission line and each of the two ground lines.” As the specification clearly shows in Figs. 1, 2, 4, & 5, that “a gap is defined between the transmission line and each of the two ground lines” is interpreted such that two gaps are provided, with each gap being between the signal line and one of the two ground lines. As such, there are two gaps, such that it is unclear to which of the two gaps “the gap” of line 14 refers.
For examination purposes, “the first waterproof layer” will be interpreted as --a waterproof layer--, and “the gap” will be interpreted as --the gaps--.
	Claim 1 is further indefinite in that the language “each of the first ground layer and the second ground layer is a copper foil” is not clear if a single copper foil forms both the first and the second ground layer (which does not feature support in the spec) or if each of the first ground layer and the second ground layer comprise copper foil.
Claims 3-7 are rejected as being based on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US PGPub 20090249610) in view of Ristic-Lehmann et al. (US PGPub 20090249610), both references of record.
As per claim 1:
Ding discloses in Fig. 1:
A high-frequency signal transmission structure comprising: 
a first wiring board comprising 
a first conductor layer (signal conductor 12, 14, & 16), 
a second conductor layer (first coplanar array 22), 
and a first base film layer (insulating layer 18) sandwiched between the first conductor layer and the second conductor layer; 
and a second wiring board comprising 
a second base film layer (insulating layer 30) and 
a third conductor layer (second coplanar array 26), 
the second base film layer covering the side of the first conductor layer facing away from the first base film layer, 
the third conductor layer disposed on the side of the second base film layer facing away from the first conductor layer;
the first conductor layer comprises a transmission line (signal conductor 12) and two ground lines (ground conductors 14 & 16) arranged at intervals on both sides of the transmission line, gaps are defined between the transmission line and each of the two ground lines, the insulation layer covers a side of the first conductor layer and infills the gaps (insulating layer 18 is shown to extend to the top of the signal line in Fig. 1B);
and the second conductor layer comprises a first ground layer, the third conductor layer comprises a second ground layer ([0016]), each of the first ground layer and the second ground layer is a copper foil ([0029], wherein the conductors may be formed of copper, and wherein the broadest reasonable interpretation of “foil” is a thin metal layer, such that the conductors of ding may be considered to be thin).
	Ding does not disclose:
each of the first base film layer and the second base film layer includes an aerogel film layer, a proportion of air in the aerogel film layer is 80-99%;
each of the first base film layer and the second base film layer further comprises a first waterproof layer disposed on a surface of the aerogel film layer, the first waterproof layer covers a side of the first conductor layer and infills the gaps.
	Ristic-Lehmann et al. discloses in Fig. 4:
A dielectric material comprising including an aerogel film layer, a proportion of air in the aerogel film layer is 80-99% (para [0002]) for use in circuits ([0051]), wherein the dielectric material includes waterproof layers (outer layers 41a and 41b, formed from PTFE, [0042]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the dielectric material of the insulating layers of Ding with the art-recognized alternative/equivalent dielectric layer of Ristic-Lehmann et al. to provide the benefit of an electrically and thermal insulative material having a low dielectric constant as taught by Ristic-Lehmann et al. ([0011])
	As a consequence of the combination, the first base film layer and the second base film layer further comprises waterproof layers disposed on a surface of the aerogel film layer, the first waterproof layer covers a side of the first conductor layer and infills the gap.

	As per claim 3:
	Ding et al. does not disclose:
the first base film layer further comprises a second waterproof layer sandwiched between the second conductor layer and the aerogel film layer of the first base film layer.
	Ristic-Lehmann et al. discloses in Fig. 4:
A dielectric material comprising including an aerogel film layer, a proportion of air in the aerogel film layer is 80-99% (para [0002]) for use in circuits ([0051]), wherein the dielectric material includes a second waterproof layer (outer layer 41b, formed from PTFE, [0042]), formed on the bottom of the aerogel film layer.
	As a consequence of the combination of claim 1, the first base film layer further comprises a second waterproof layer sandwiched between the second conductor layer and the aerogel film layer of the first base film layer.
	
	As per claim 4:
	Ding et al. does not disclose:
the second base film layer comprises two of the aerogel film layer, one of the first waterproof layer, and a second waterproof layer; one of the two aerogel film layers is sandwiched between the first waterproof layer of the second base film layer and the second waterproof layer; another one of the two aerogel film layers is sandwiched between the second waterproof layer and the third conductor layer.
Ristic-Lehmann et al. discloses in Fig. 4:
A dielectric material comprising including an aerogel film layer, a proportion of air in the aerogel film layer is 80-99% (para [0002]) for use in circuits ([0051]), wherein the dielectric material includes waterproof layers (outer layers 41a,b, formed from PTFE, [0042]), and furthermore that the individual layers may optionally include multi-layered laminates comprising the aerogel and the waterproof layers (PTFE, [0041]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the insulating layers of Ding et al. using a laminate structure of multiple layers of the dielectric of Ristic-Lehmann Fig. 4, as suggested by Ristic-Lehmann ([0041]), and as an art-recognized technique for forming insulating layers of desired properties, providing the benefit of a controllable impedance to the transmission line through the design parameter of thickness.
	As a consequence of the combination, the second base film layer comprises two of the aerogel film layer, one of the first waterproof layer, and a second waterproof layer; one of the two aerogel film layers is sandwiched between the first waterproof layer of the second base film layer and the second waterproof layer; another one of the two aerogel film layers is sandwiched between the second waterproof layer and the third conductor layer.

	As per claim 5:
	Ding et al. discloses in Fig. 1:
two groups of conductive holes (conductor-filled bias 40, 42, 48, 50) electrically connected to the two ground lines respectively, wherein each of the two groups of conductive holes electrically connects one of the two ground lines, the first ground layer, and the second ground layer.

	As per claim 6:
	Ding et al. discloses in Fig. 1:
each of the two groups of conductive holes (conductor-filled bias 40, 42, 48, 50) comprises a first conductive hole and a second conductive hole, the first conductive hole electrically connects one of the two ground lines and the first ground layer, the second conductive hole electrically connects the one of the two ground lines and the second ground 
 layer.

	As per claim 7:
	Ding et al. does not disclose:
the aerogel film layer comprises polyimide, polyacrylic acid, and silicon dioxide.
	Ristic-Lehmann et al. discloses:
Aerogels may be formed from silicon oxide (also referred to as silicon dioxide), polyimide, and polyacrylates (para [0026]), where polyacrylic acid is further a known precursor material for polyimide.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to form the aerogel film layer so as to comprise polyimide, polyacrylic acid, and silicon dioxide as art-recognized materials used to form aerogels, where the specific components used to makeup the aerogel layer provides the benefit of controlling the dielectric constant of the aerogel film layer, as is well-understood in the art, and as mixing the aerogels is further disclosed by Ristic-Lehmann (para [0026]).

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
On page 6-7 of the applicant’s remarks, the applicant argues that:
According to the Office, the art-recognized alternative/equivalent dielectric layer of Ristic-Lehmann should be the tape having two outer layers 41a and 41b and insulating material core 42 between the outer layers. When the insulating layer 18 (dielectric material) of Ding is replaced with the tape of Ristic-Lehmann, the tape having two outer layers 41a and 41b and insulating material core 42 between the outer layers will cover the infills gaps between the ground conductors 14, 16 and the signal conductor 12 of Ding. That is, at least a part of the tape infills the gaps. However, since the tape has three layers, the outer layer 41a or 41b may infill the gaps, or the outer layer 41a and the insulating material core 42 may cooperatively infill the gaps, or the outer layers 41a and 41b and the insulating material core 42 may cooperatively infill the gaps. Therefore, it is not obvious to one of ordinary skill in the art to obtain the above feature “the first waterproof layer covers a side of the first conductor layer and infills the gap” by combining Ding and Ristic-Lehmann.

The examiner respectfully disagrees. The applicant appears to confirm in the three proposed situations by the applicant that the first waterproof layer of the combination infills the gap. As exclusionary language is not provided in the claim nor argued by the applicant, the presence of a single outer layer material of Ristic-Lehmann within the gaps between the transmission line and the two ground lines meets the limitation of “infills the gap,” and the presence of additional materials as cited in two of the three scenarios of Ristic-Lehmann further meets the limitation of “infills the gap.” Applicant has not provided arguments that explain how “the first waterproof layer covers a side of the first conductor layer” is not met, and merely provides an allegation that the combined limitations of “the first waterproof layer covers a side of the first conductor layer and infills the gap” are not met. As such, it appears the applicant’s arguments are directed towards the language of “infills the gap,” as refuted above. The examiner further notes however, that the limitation “covers a side of the first conductor layer” does not distinguish which side is referred to, the direction in which it is covered, or how much of the side is covered. As such, an outer layer of the dielectric of Ristic-Lehmann may cover at least one of the top, bottom, or lateral sides of the first conductor layer when viewed vertically, or as the outer layer of the dielectric would be formed between the insulating material core, and as the applicant has noted that there are multiple possible configurations of infilling wherein the outer layer is between the transmission line and the ground lines, a lateral side of the first conductor layer would be thus covered, at least in part, by the outer layer when viewed from the side.
On page 7 of the applicant’s remarks, the applicant argues that:
In addition, Ding at paragraph [0016] discloses that the shield conductors 22, 28 are constructed and arranged to define gaps so that the perspective arrays 20, 26 do not resemble a continuous ground plane or sheet. However, the shield conductors 22, 28 (analogous to the first and second ground layer) are not copper foils. Therefore, Ding fails to disclose the above feature “each of the first ground layer and the second ground layer is a copper foil”.
The examiner respectfully disagrees. The applicant argues that the shield conductors are not copper foils, but provides no support. Ding discloses that the shield conductors 22, 28 are copper ([0029]). As the broadest reasonable interpretation of “foil” is a thin metal layer, the shield conductors of Ding may be considered to be thin metal layers, and thus may be formed of copper foil. The applicant has provided no further distinguishing feature of “copper foil” beyond this interpretation in their arguments or the specification of the application. The applicant’s argument that the arrays do not present a continuous ground plane or sheet is not commensurate with the claim language, in that first and second ground layers may each be a single shield conductor without consideration of the plurality of conductors in the arrays 20 & 26 as a whole. Applicant’s arguments notably feature the word “continuous” which is not present in the claim language or the specification.
Arguments pertaining to claims 3-7 are based on those addressed above.
Applicant’s arguments are not persuasive, such that the rejection of claims 1 & 3-7 of Ding in view of Ristic-Lehmann is sustained.
The amendments to claim 1 have required further rejections due to indefinite language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843